The opinion of the court was delivered by
Knox, J.
The specification of error contained in the plaintiff’s paper-book is in the following words, viz.:—
The court below erred in rejecting the offers contained in the first, second, and third bills of exceptions sealed at the plaintiff’s request.
The 6th rule of this court, adopted at Pittsburgh, September 6th, 1852, and published in the appendix to 6 Harris, declares that “ Each error relied on must he specified particularly and by itself. If any specification embrace more than one point, or refer '' to more than one bill of exceptions, or raise more than one dis*282tinct question, it shall be considered a waiver of all the errors so alleged.” And again, the 8th rule declares that “ When the error assigned is to the admission or rejection of evidence, the specification must quote the full substance of the bill of exceptions, or copy the bill in immediate connexion with the specifications. Any assignment of error, not according to this and the last rule, will be held the same as none.”
By comparing the assignment of error with the above rules, it will be seen at a glance that this judgment must be affirmed. Had the learned counsel for the plaintiff in error assigned the errors in accordance with the rules of the court, an opinion would have been given upon each point raised as required by the Act of Assembly. It is by no means certain that a compliance with the rules would have produced a different result; as it is, there is no point raised by the record, and the judgment below must stand.
Judgment affirmed.